                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    BOARD OF TRUSTEES OF THE CEMENT                        Case No. 2:19-CV-1362 JCM (BNW)
                      MASONS AND PLASTERERS HEALTH AND
                 8    WELFARE TRUST, et al.,                                                 ORDER
                 9                                           Plaintiff(s),
               10            v.
               11     ARENAS, PARKS & STADIUM
                      SOLUTIONS, INC., et al.,
               12
                                                           Defendant(s).
               13
               14
                             Presently before the court is the matter of Board of Trustees of the Cement Masons and
               15
                      Plasterers Health and Welfare Trust et al. v. Arenas, Parks & Stadiums Solutions, Inc. et al.,
               16
                      case number 2:19-cv-01362-JCM-BNW.
               17
                             On January 6, 2020, the parties stipulated to disclose payroll records and to stay the case
               18
                      as to defendant Arenas, Parks & Stadiums Solutions, Inc. (“APSS”) for a period not to exceed 60
               19
                      days, which the court granted. (ECF Nos. 6; 7). Nearly 90 days have elapsed, and no action has
               20
                      been taken in this case.
               21
                             Accordingly,
               22
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that APSS shall file, within 7
               23
                      days of this order, a status report regarding this action.
               24
                             DATED April 3, 2020.
               25
               26                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
               27
               28

James C. Mahan
U.S. District Judge
